Citation Nr: 1316214	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, January 1991 to March 1991 and from January 1994 to August 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
	
The Veteran requested a Travel Board hearing in the April 2007 substantive appeal.  A letter to the Veteran dated in August 2012 revealed that he was scheduled for a hearing in October 2012.  The Veteran failed to appear at the hearing.  He did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Board remanded these issues in November 2012 for further development.  As discussed in more detail below, the Board has determined that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this appeal; however, after careful review of the record, it finds that another remand is necessary for further evidentiary development of the issues on appeal.

With respect to the Veteran's service connection claim for a bilateral knee disability, the Board remanded the claim in November 2012 to provide the Veteran with a VA examination or a VA medical opinion, if he failed to appear at the scheduled examination.  The claims file indicates that the Veteran was scheduled for a VA examination in November 2012.  The Veteran failed to appear at the examination.  Thereafter, the AMC obtained a VA medical opinion in February 2013.  The VA physician reviewed the claims file and documented the evidence he found pertinent to the claim.  The physician concluded that the all of the history that he discussed in the medical report does not make the bilateral knee conditions service-connected.  The U. S. Court of Appeals for Veterans' Claims (Court) has held that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008).  As the physician did not provide an explanation connecting his conclusion with the history he discussed in the report, the Board finds that another VA opinion is warranted.

Furthermore, with respect to his service-connection claim for a low back disability the Board remand in November 2012 requested the Veteran to be scheduled for a VA examination or a VA medical opinion, if he failed to appear at the scheduled examination.  The evidence of record indicates that the Veteran failed to appear at the scheduled VA examination for his thoracolumbar spine.  VA did not obtain a VA opinion and there is no evidence to indicate that a clinician determined that it was necessary to physically evaluate the Veteran prior to rendering the opinion requested by the Board.  Accordingly, the Board has determined that the RO/AMC should obtain a VA medical opinion.  

Lastly, the November 2012 Board remand requested that the RO/AMC obtain a VA medical opinion with respect to whether the Veteran's current hypertension had its onset in service or is otherwise related to the Veteran's active military service.  The record reveals that the Veteran was scheduled for a VA examination, instead of a VA opinion as requested by the Board, and the Veteran failed to appear at the scheduled hearing.  It appears that the RO/AMC did not attempt to obtain a VA medical opinion as requested by the Board.  Furthermore, there is nothing in the claims file to indicate that a clinician determined that an examination was necessary prior to providing a medical opinion.  Thus, the RO/AMC should obtain a VA medical opinion with respect to whether the Veteran's hypertension is related to active military service.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims folder to the VA physician who provided the opinion in February 2013 regarding the Veteran's bilateral knee disability for clarification.  The claims file, including a copy of this REMAND, must be made available to the physician for review, and he should indicate that the claims folder was reviewed.  The reviewing physician is asked to provide a clear rationale and explanation for his conclusion in the February 2013 VA report based on medical principles and the medical and lay evidence of record.

If the February 2013 VA physician is unavailable, then obtain a VA opinion by an appropriate specialist with respect to the Veteran's service connection claim for a bilateral knee disability.  The claims file, including a copy of this REMAND, must be made available to the clinician for review, and he or she should indicate that the claims folder was reviewed in connection with the opinion.  The clinician is requested to review all pertinent records associated with the claims file, identify all disorders of the bilateral knee and offer an opinion as to whether any bilateral knee disability found in the record during the appeal period is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service.  The reviewing clinician is asked to provide a clear rationale and explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.


2. Obtain a VA opinion by an appropriate specialist regarding the Veteran's service connection claim for a low back disability.  The clinician is requested to review all pertinent records associated with the claims file, identify any and all disorders of the back and provide an opinion with respect to the following questions:

a. Whether there is clear and unmistakable (undebatable) evidence to show that any low back disability diagnosed in the Veteran's treatment records pre-existed service.

b. If the clinician finds that the back disorder pre-existed service, whether there is clear and unmistakable (undebatable) evidence that the pre-existing back disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder. 

c. If it is determined that any low back disorder did not pre-exist service or that there is no clear and unmistakable (undebatable) evidence that the pre-existing back disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder, the clinician is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed low back disorder is related to the Veteran's service to include the documented in-service injury in 1996 and the Veteran's report of chronic low back pain since 1996 as part of his April 1999 separation examination.

The reviewing clinician must provide a clear rationale or explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.

3. Provide the Veteran with a VA opinion with respect to the Veteran's service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available to the reviewing clinician for review, and he or she should indicate that the claims folder was reviewed in connection with the opinion.  The clinician is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the numerous elevated blood pressure readings documented in the Veteran's service treatment records.  The clinician should provide an explanation for all conclusions reached. 

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a bilateral knee disability, a low back disability and hypertension, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


